                         IN THE UNITED STATES DISTRICT COURT FOR
                              THE SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION


 LALRALD TERALD SLOMAN,

          Plaintiff,

 V.                                                     CASE NO. CV418-124


 WILLIE TYLER, PHILLIP COLLARD,
 JOHN NEVIN, and CHATHAM COUNTY,

          Defendants.




                                           ORDER


          Before        the   Court   is   the     Magistrate   Judge's   Report    and

Recommendation            (Doc.   7), to   which no objections have been filed.

After       careful       consideration,     the    report   and   recommendation   is

ADOPTED as the Court's opinion in this case. As a result. Defendant

Chatham County is DISMISSED from this action. The Clerk is DIRECTED

to amend the caption accordingly.

          SO ORDERED this              "day of October 2018.



                                           WILLIAM T. MOORE,
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN   DISTRICT OF GEORGIA



    £=     -3-
  g>' cCi
  Sea _
0,-2= ^
UJOC
—         to
                   to


    C3<   «=•
    CO    O0       CO
